Citation Nr: 1335477	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected coronary artery disease, currently rated as 10 percent disabling.

2.  Entitlement to service connection for femoral artery disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

The matter of increased rating for coronary artery disease comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2011, a statement of the case was issued in July 2012, and a substantive appeal was received in August 2012.

The matter of service connection for femoral artery disease comes before the Board on appeal from a March 2012 rating decision by a VA RO.  A notice of disagreement was filed in August 2012, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.

The issue of service connection for femoral artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's coronary artery disease is not productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected coronary artery disease disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.104, Diagnostic Code 7005 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, at the outset, that the Board's decision on the merits, and therefore the relevant VCAA analysis, pertains only to the issue of increased rating for coronary artery disease.  

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  A March 2011 letter informed the Veteran of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2011 letter was sent prior to the Veteran's June 2011 rating decision giving rise to this appeal.  Therefore, VCAA notice was timely in this case.  See Pelegrini, 18 Vet. App. 112.  

As the present appeal contests the initial assignment of a disability rating following service connection, the Board notes that notice provided to the Veteran prior to granting service connection was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  

The Board acknowledges that the initial March 2011 letter did not specifically refer to the Veteran's claim for coronary artery disease.  However, the Board notes that this error is harmless, as the Veteran was still duly notified of the nature and types of evidence required to substantiate a claim for service connection.  Furthermore, his subsequent July 2012 statement of the case specifically addressed the issue on appeal, and provided adequate notice of the applicable laws, regulations, and evidentiary standards.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the coronary artery disease issue, the Board finds that VA also complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service and VA records have been obtained.  All pertinent medical records and VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  In particular, the Veteran's June 2011 VA examination adequately addressed the symptoms listed under the relevant criteria in the applicable diagnostic codes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides).  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  While the Board recognizes the Veteran submitted a September 2011 letter outlining the limitations his coronary artery disease has placed upon his regular activities, the Board finds, for reasons discussed below, that the preponderance of the evidence does not indicate the Veteran's disability has increased in severity since the last medical evaluation of record.

The Board notes that the Veteran was also afforded a November 2011 VA vascular examination which rendered an inadequate nexus opinion.  In consideration of this and other factors discussed in the REMAND section below, the Board finds that additional development is necessary prior to adjudication of the service connection claim on its merits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides).  

As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the issue of increased initial rating for coronary artery disease, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

Laws and Regulations

The Veteran seeks entitlement to an initial rating greater than 10 percent for his service-connected coronary artery disease.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, under which a 10 percent evaluation is warranted where there is documented coronary artery disease resulting in: workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent evaluation is warranted where there is documented coronary artery disease resulting in: workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent evaluation is warranted where there is documented coronary artery disease resulting in: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent evaluation is warranted where there is documented coronary artery disease resulting in: chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Factual Background and Analysis

Upon June 2011 VA examination, the Veteran was diagnosed with coronary artery disease and post-percutaneous transluminal coronary angioplasty (PTCA)/stents.  The examiner noted the Veteran took continuous medication for his condition and had a history of percutaneous coronary intervention.  The examiner reported dispend and fatigue at a workload of at least 7 METs, but not greater than 10 METs, which is consistent with climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 miles per hour.  Electrocardiogram (EKG), chest X-ray, and cardiac catheterization testing showed no signs of cardiac hypertrophy or dilatation.  Moreover, there were no signs of congestive heart failure, and records indicated that in January 2011, the Veteran's left ventricular ejection fraction (LVEF) measured at 70 percent.

Thereafter, the Veteran continued to follow up and receive treatment at the Manchester, White River Junction, and West Roxbury VAMCs, records of which are included in the Veteran's Virtual VA paperless claims file.  In a September 2011 letter, the Veteran reported difficulty walking any distance, and that he could no longer partake in regular hobbies such as hiking, deer fishing, morning exercise, or mowing his lawn.  However, a November 2012 treatment record from the Manchester VAMC subsequently indicated that the Veteran's CAD was asymptomatic, with no significant residual disease present.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's coronary artery disease has presented symptoms which warrant a disability rating in excess of the currently assigned 10 percent.  In doing so, the Board notes that the Veteran's June 2011 VA examination adequately addressed the relevant rating criteria, and the results are not indicative of symptoms meeting the requirements for an increased 30 percent rating.  He first experienced dyspnea and fatigue upon taking a workload of 7 to 10 METs, and did not show signs of cardiac hypertrophy or dilatation, recorded an LVEF of over 50 percent, and had no history of congestive heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Furthermore, the Board finds the November 2012 treatment record from the Manchester VAMC reflects the Veteran's condition has not worsened since the June 2011 VA examination.  Accordingly, the criteria for an increased disability rating for the Veteran's service-connected coronary artery disease have not been met.

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  The Veteran does not claim any interference with employment, frequent periods of hospitalization, or symptoms not comporting with those contemplated under the rating schedule.  The June 2011 VA examiner noted the Veteran was a retired public school teacher by eligibility, not due to any cardiac disease.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected coronary artery disease have not been met.  To this extent, the appeal is denied.


REMAND

The Veteran's November 2011 VA examination rendered a negative nexus opinion for his currently diagnosed femoral artery disease.  However, it appears that the examiner did not address the aggravation aspect of secondary service connection.  In this regard, 38 C.F.R. § 3.310 provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  However, secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  In order to allow for fully informed appellate review, further medical development is necessary. 

Furthermore, it appears that the November 2011 VA examiner indicates may have reviewed  private medical records that are not associated with the claims file.  Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, as additional development is already required, the Board finds that efforts to obtain the identified missing private records should be made on remand.  

Finally, the most recent treatment records from the VAMCs mentioned above were printed on May 1, 2013, dated April 30, 2013.  At the time he was receiving regular treatment at the Manchester VAMC.  The vascular testing records indicate the Veteran had been periodically returning to the White River Junction VAMC for follow-up testing to monitor his femoral artery disease, most recently in February 2013.  As such, pertinent VA treatment records may remain outstanding, and should be obtained prior to requesting a new examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any and all pertinent VA treatment records from the White River Junction, Manchester, and West Roxbury VAMCs, dated since May 1, 2013, related to femoral artery disease.  If such records cannot be obtained after reasonable efforts have been exhausted, the RO should issue a formal determination that they do not exist or that further efforts to obtain them would be futile and document that finding in the claims file.    

2. After obtaining the necessary information and authorization from the Veteran, request copies of any relevant private treatment records.  Two attempts should be made to obtain these treatment records, unless a formal finding can be made that a second request would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012). 

3. If any records requested above are unavailable, clearly document and notify the Veteran of any inability to obtain these records pursuant to 38 C.F.R. § 3.159(e).  He should also be notified to submit any pertinent VA or private records in his own possession.

4. After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of the Veteran's femoral artery disease.  The claims file should be made available to the examiner for review in connection with the examination. 

a) The examiner should determine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's femoral artery disease was incurred in, or aggravated by, the Veteran's active military service.

b) The examiner should also determine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's femoral artery disease is proximately due to or aggravated by, the Veteran's service-connected coronary artery disease.

	The examiner should offer detailed reasons for all opinions.

5. In the event the Veteran fails to report for the examination, the RO should forward the claims file to an appropriate examiner for review and response to the questions posed in the preceding paragraph.

6. After completion of the above, the RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


